Citation Nr: 0811426	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  07-24 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina.


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1943 to December 1945.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina which denied the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss.  

The veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing which was conducted at the Winston-Salem RO in March 
4, 2008.  The transcript of the hearing is associated with 
the veteran's claims folder.

In March 2008, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2007).


FINDING OF FACT

The veteran's bilateral hearing loss is as likely as not due 
to noise exposure in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.326(a) (2007).  In light of the favorable decision for the 
veteran in this case, any error in the timing or content of 
VCAA notice or assistance is moot.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2007), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks service connection for bilateral hearing 
loss which he contends is a result of noise exposure in 
service.

In order for service connection to be granted, three elements 
must be present: 
(1) evidence of current disability; (2) evidence of in-
service incurrence of disease or injury; and (3) medical 
nexus evidence linking (1) and (2).  Cf. Hickson, supra. 

In this case, element (1) has been met, as the results of his 
June 2007 VA examination report satisfy the requirements of 
38 C.F.R. § 3.385 for establishing a current hearing loss 
disability.

With respect to element (2), in-service disease or injury, 
the veteran has asserted that he suffered acoustic trauma 
from exposure to noise from airplane engines.  
The veteran's DD 214 form confirms that his MOS was a 
cryptographer and he has testified to the fact that his 
occupation required him to work at makeshift locations in 
tents in close proximity to airstrips without the aid of 
earplugs.  See the March 2008 hearing transcript, P.3.  There 
is no reason in the record to doubt the veteran's credibility 
as to the events he described in service.  Thus, for the 
purposes of this decision, the Board will assume that the 
veteran experienced hazardous noise exposure during service.  
This is sufficient to satisfy Hickson element (2), in-service 
incurrence of injury.  

With respect to element (3), medical nexus, for reasons 
expressed immediately below the Board finds that there is an 
approximate balance of positive and negative evidence as to 
the issue of whether the veteran's bilateral hearing loss is 
related to acoustic trauma in service.

In particular, the Board notes that there are several medical 
nexus or linkage opinions concerning the veteran's hearing 
loss claim.  The initial August 2006 examiner found that any 
opinion as to a relationship would be speculative, and the 
June 2007 VA examiner actually found that the veteran's 
hearing loss was not caused by military service.   The 
examiner noted that the veteran's left ear was mixed and had 
a conductive component in addition to sensorineural, which 
was related to middle ear pathology that clearly had no 
relationship to noise exposure.  However, the record also 
contains May 2007 and February 2008 opinions from C.W.P., 
Au.D.  The February 2008 opinion states, "It appears likely 
as not that [the veteran's] hearing loss originated to his 
time in military service."  That examiner acknowledged the 
conductive component of the left ear hearing loss, but the 
still found that in-service noise exposure was responsible 
for most of his hearing impairment.  This is clearly a 
medical nexus opinion in the veteran's favor.  

The Board notes that, although the private examiner did not 
review the claims file, that examiner did obtain a history 
directly from the veteran, and there is no reason to doubt 
the credibility of the history he provided.  After reviewing 
the medical evidence of record, the Board finds that the 
competent medical evidence of record is essentially in 
equipoise as to the crucial medical question as to whether 
the veteran's bilateral hearing loss is a result of acoustic 
trauma in service.  The Board will therefore apply the 
benefit of the doubt rule.  Accordingly, Hickson element (3), 
and thus all elements, has been met.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.  The benefit sought on appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


